Case 2:20-cv-06759-RGK-JC Document 34 Filed 10/05/20 Page 1 of 20 Page ID #:663



  1 Robert W. Cohen (SBN 150310)
    Mariko Taenaka (SBN 273895)
  2 LAW OFFICES OF ROBERT W. COHEN
    A Professional Corporation
  3 1901 Avenue of the Stars, Suite 1900
    Los Angeles, California 90067
  4 Telephone: (310) 282-7586
    Facsimile: (310) 282-7589
  5 rwc@robertwcohenlaw.com
    mt@robertwcohenlaw.com
  6
    Attorneys for Plaintiff
  7 CHINA BRANDING GROUP LIMITED
    (IN OFFICIAL LIQUIDATION)
  8
  9                      UNITED STATES DISTRICT COURT
 10                       CENTRAL DISTRICT OF CALIFORNIA
 11
    CHINA BRANDING GROUP LIMITEDD Case No. 2:20-cv-06759 RGK (JCx)
 12 (IN OFFICIAL LIQUIDATION), by and B
    through its Joint Official Liquidators, PLAINTIFF’S REPLY TO
 13 Hugh Dickson of Grant Thornton          OPPOSITION TO MOTION FOR
    Specialist Services (Cayman), Limited   SUMMARY JUDGMENT
 14 and David Bennett of Grant Thornton
    Recovery & Reorganisation Limited,      Date: October 19, 2020
 15                                         Time: 9:00 a.m.
                 Plaintiff,                 Courtroom: 850
 16
          v.
 17
    TONY BOBULINSKI,
 18              Defendant.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                           1
                 REPLY TO OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-06759-RGK-JC Document 34 Filed 10/05/20 Page 2 of 20 Page ID #:664



   1                            TABLE OF CONTENTS
   2
                Prefatory Statements re Rule 7-3…………………………………………2
   3
         I.     INTRODUCTION..………………………………….………………..….3
   4
         II.    THE OPPOSITION DOES NOT RAISE A GENUINE ISSUE OF
   5            FACT NECESSARY TO DEFEAT SUMMARY
                JUDGMENT………………………….……………………………...….6
   6
                A. Mr. Bobulinski’s Allegations Do Not Constitute Fraud Necessary for
   7               Nonrecognition………………………………………………........….6

   8            B. The Cayman Island Judgment is Not Repugnant to Public Policy ..…9

   9            C. The Cayman Islands Proceeding Was Not Contrary to Any
                   Agreement……………………………………………………….…..12
  10
                D. There Was No Due Process Violation………………………………..12
  11
                E. Summary Judgment Is Not Premature…………………………….…13
  12
         III.   CONCLUSION…………………………………………...……...……..14
  13

  14

  15

  16

  17

  18

  19

  20
  21

  22

  23

  24

  25

  26
  27

  28
                                            i
                                   TABLE OF CONTENTS
Case 2:20-cv-06759-RGK-JC Document 34 Filed 10/05/20 Page 3 of 20 Page ID #:665



   1                          TABLE OF AUTHORITIES
   2
       Cases
   3
       AO Alfa-Bank v. Yakovlev,
   4        21 Cal.App.5th 189 (2018)……………………………………………3, 4, 13
   5   Bank Melli Iran v. Pahlavi,
            58 F.3d 1406 (9th Cir. 1995)……………………………………………….13
   6
       British Midland Airways Ltd. v. Int’l Travel, Inc.,
   7          497 F.2d 869 (9th Cir. 1994)……………………………………………….10
   8   CarMax Auto Superstores Cal. LLC v. Hernandez,
           94 F. Supp. 3d 1078 (C.D. Cal. 2015)………………………………………..2
   9
       Clay v. Hilton Worldwide Holdings, Inc.,
  10         2020 U.S. Dist. LEXIS 7320, (W.D. Wash. April 27, 2020)………………..5
  11   In re Deep Vein Thrombosis,
              356 F.Supp.2d 1055 (N.D. Cal. 2005)……………………………………...14
  12
       de Fontbrune v. Wofsy,
  13         409 F.Supp.3d 823 (N.D. Cal. 2019)…………………………………….......8
  14   Estate of Bir,
             83 Cal.App.2d 256 (1948)………………………………………………….10
  15
       Family Home & Fin. Ctr., Inc. v. Fed Home Loan Mortg. Corp.,
  16        525 F.3d 822 (9th Cir. 2008)……………………………………………….14
  17   Folex Golf Indus. v. China Shipbuilding Indus.,
             2013 U.S. Dist. LEXIS 67044 (C.D. Cal. May 9, 2013)……………………..5
  18
       FTC v. J.K. Publs., Inc.,
  19        99 F.Supp.2d 1176 (C.D. Cal. 2000)………………………………………..14
  20   Great Lakes Reinsurance UK SE v. Ace Am. Ins. Co.,
             2018 U.S. Dist. LEXIS 238204 (C.D. Cal. Feb. 8, 2019)……………………3
  21
       Green v. Ancora-Citronelle Corp.,
  22        577 F.2d 1380 (9th Cir. 1978)………………………………………………..9
  23   In re Hashim,
              213 F.3d 1169 (9th Cir. 2000)………………………………………………10
  24
       Hilton v. Guyot,
  25         159 U.S. 113 (1895)…………………………………………………………4
  26   Java Oil Ltd. v. Sullivan,
             168 Cal. App. 4th 1178 (2008)……………………………………..10, 11, 12
  27

  28
                                              ii
                                 TABLE OF AUTHOTITIES
Case 2:20-cv-06759-RGK-JC Document 34 Filed 10/05/20 Page 4 of 20 Page ID #:666



   1   Los Angeles Airways, Inc. v Hughes Tool Co.,
             95 Cal.App.3d 1 (1979)……………………………………………………...8
   2
       Loucks v. Standard Oil Co.,
   3        224 N.Y. 99, 110 [120 N.E. 198] (N.Y. 1918)……………………………..10
   4   Midbrook Flowerbulbs Holland B.V. v. Holland Am. Bulb Farms, Inc.,
            874 F.3d 604 (2017)……………………………………………………13, 14
   5
       Milhoux v. Linder,
   6        902 P.2d 856 (Colo. Ct. App. 1995)………………………………………..10
   7   Ohno v. Yasuma,
            723 F.3d 984, 991 (9th Cir. 2013)………………………………………..3, 10
   8
       Overseas Inns S.A.P.A. v. United States,
   9        911 F.2d 1146 (5th Cir. 1990)………………………………………………11
  10   Pentz v. Kuppinger,
             31 Cal.App.3d 590 (1973)………………………………………………….10
  11
       Resaipour v. City of Los Angeles,
  12         2014 U.S. Dist. LEXIS 199114 (Aug. 26, 2014)……………………………..2
  13   Samyang Food Co. v. Pneumatic Scale Corp.,
            2005 U.S. Dist. LEXIS 25374 (N.D. Ohio Oct. 21, 2005)………………..3-4
  14
       S.A.R.L. Louis Feraud Int’l v. Viewfinder, Inc.,
  15         489 F.3d 474 (2007)…………………………………………………………3
  16   Smith v. Superior Court,
             41 Cal.App.4th 1014 (1996)………………………………………………..11
  17
       Society of Lloyd’s v. Ashenden,
  18         233 F.3d 473 (7th Cir. 2000)…………………………………………………3
  19   Tataragasi v. Tataragasi,
             477 S.E.2d 239 (N.C. App. 1996)………………………………….……….11
  20
       Turner Entertainment Co. v. Degeto Film,
  21        25 F.3d 1512 (11th Cir. 1994)……………………………………………….3
  22   United States ex rel. Afflatooni v. Kitsap Physicians Serv.,
             314 F.3d 995 (9th Cir. 2002)……………………………………………….14
  23
       Wong v. Tenneco, Inc.,
  24        39 Cal.3d 126 (1985)………………………………………………………10
  25

  26
  27

  28
                                              iii
                                 TABLE OF AUTHOTITIES
Case 2:20-cv-06759-RGK-JC Document 34 Filed 10/05/20 Page 5 of 20 Page ID #:667



   1   Statutes
   2   Cal. Code Civ Proc. § 1715…………………………………………………….3, 11
   3   Cal. Code Civ Proc. § 1716……………………………………………………...4, 5
   4   Cal. Code Civ Proc. § 1722………………………………………………………...5
   5   Federal Rule of Civil Procedure 56(d)…………………………..…………6, 13, 14
   6   Uniform Foreign-Country Money Judgments Recognition Act……..………passim
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20
  21

  22

  23

  24

  25

  26
  27

  28
                                              iv
                                 TABLE OF AUTHOTITIES
Case 2:20-cv-06759-RGK-JC Document 34 Filed 10/05/20 Page 6 of 20 Page ID #:668



  1        Prefatory Statement re Rule 7-3
  2        The defendant’s opposition papers is right in objecting to plaintiff’s failure to
  3 comply with the requirements of Local Civil Rule 7-13 before filing this motion.
  4 The failure was a result of inadvertence on the part of plaintiff’s counsel who
  5 apologizes for the fault. Though defendant is certainly correct that denial of the
  6 motion is an available remedy against the violation, plaintiff submits that it would be
  7 an inappropriate use of the Court’s discretion under these circumstances. See
  8 CarMax Auto Superstores Cal. LLC v. Hernandez, 94 F. Supp. 3d 1078, 1088 (C.D.
  9 Cal. 2015) (failure to comply with Local Rule 7-3 “does not automatically require
 10 the denial of a party’s motion ... particularly where the non-moving party has
 11 suffered no apparent prejudice as a result.”) Here, Mr. Bobulinski has filed a full and
 12 substantive opposition contesting the summary judgment motion on the merits and,
 13 though it notes the violation, it does not complain of any resulting prejudice. And
 14 though plaintiff concededly did not meet and confer prior to filing the motion in the
 15 sense the Rule requires, the record does show that the parties did rather extensively
 16 exchange views regarding the core contents of the motion. Weeks before the motion
 17 was filed, for example, plaintiff filed a motion for a prejudgment writ of attachment
 18 in this case, relying on the same evidence and law presented in the summary
 19 judgment motion, which defendant opposes. Likewise, as the opposition points out,
 20 immediately after the motion was filed, counsel exchanged emails regarding the
 21 defendant’s position that the motion was premature in light of his purported need for
 22 discovery and plaintiff’s disagreement regarding the relevance of any such discovery.
 23 It is plaintiff’s counsel’s fault that exchanges of views were not conducted earlier as
 24 they should have been. But under the circumstances, it seems highly unlikely that it
 25 would have obviated the filing of the same motion. See Resaipour v. City of Los
 26 Angeles, 2014 U.S. Dist. LEXIS 199114, at *2-5 (Aug. 26, 2014) (court declined to
 27 strike or continue motion where failure to comply with Rule 7-13 did not cause
 28 prejudice and it appeared that compliance would not have avoided the filing of the
                                             2
                   REPLY TO OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-06759-RGK-JC Document 34 Filed 10/05/20 Page 7 of 20 Page ID #:669



  1 motion); Great Lakes Reinsurance UK SE v. Ace Am. Ins. Co., No. 2018 U.S. Dist.
  2 LEXIS 238204, at *9 (C.D. Cal. Feb. 8, 2019) (summary judgment motion heard on
  3 merits where Rule 7-13 violation caused minimal prejudice.)
  4 I.     INTRODUCTION
  5        The JOLs’ moving papers make it clear why summary judgment is now
  6 appropriate under the UFMJRA’s burden-shifting framework. The Cayman Island
  7 judgment is a money judgment that is final and enforceable under the laws where it
  8 was rendered, and is not a judgment for taxes, a fine or other penalty, or a judgment
  9 arising from domestic relations. Cal. Code Civ Proc. § 1715;1 Ohno v. Yasuma, 723
 10 F.3d 984, 991 (9th Cir. 2013). Recognition of the Cayman Island judgment therefore
 11 follows as a matter of law unless the defendant establishes a ground for
 12 nonrecognition upon the grounds set forth in section 1716. Id.; see AO Alfa-Bank v.
 13 Yakovlev, 21 Cal.App.5th 189, 199 (2018) (“Once the initial showing is made, there
 14 is a presumption in favor of enforcement, and the party resisting recognition bears
 15 the burden of establishing that one of the statute’s enumerated bases for non-
 16 recognition applies.”)
 17        This framework is reflective of the recognition act’s commitment to simple
 18 court procedures suited to a respect for international comity. Turner Entertainment
 19 Co. v. Degeto Film, 25 F.3d 1512, 1519-21 (11th Cir. 1994); see Society of Lloyd’s v.
 20 Ashenden, 233 F.3d 473, 477 (7th Cir. 2000) (noting the UFCMJRA’s purpose of
 21 “providing a streamlined, expeditious method for collecting money judgments
 22 rendered by courts in other jurisdictions”); see also Uniform Foreign-Country Money
 23 Judgments Recognition Act (the “Uniform Act”), prefatory note, 13 U.L.A. pt. II, at
 24 17 (parties “may not relitigate the merits of the underlying dispute that gave rise to
 25 the foreign-country judgment”); Samyang Food Co. v. Pneumatic Scale Corp., 2005
 26 U.S. Dist. LEXIS 25374 at *22-23 (N.D. Ohio Oct. 21, 2005) (“The core of the
 27   1
          Unless otherwise noted, further statutory references are to the California Code
 28 of Civil Procedure.
                                             3
                   REPLY TO OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-06759-RGK-JC Document 34 Filed 10/05/20 Page 8 of 20 Page ID #:670



  1 [Uniform Act] is that a foreign judgment is conclusive between the parties to avoid
  2 re-litigation of a case in the same manner as the judgment of a sister state which is
  3 entitled to full faith and credit”); S.A.R.L. Louis Feraud Int’l v. Viewfinder, Inc., 489
  4 F.3d 474, 479 (2007) (“[w]e cannot second guess the French court’s finding that
  5 Viewfinder’s actions were ‘without the necessary authorization.’ Viewfinder had the
  6 opportunity to dispute the factual basis of plaintiffs’ claims in the French court.... ”) 2
  7 In its classic rendition, the Supreme Court in Hilton v. Guyot, 159 U.S. 113, 202-203
  8 (1895), wrote:
  9             Where there has been opportunity for a full and fair trial abroad
 10             before a court of competent jurisdiction, conducting the trial
 11             upon regular proceedings . . . under a system of jurisprudence
 12             likely to secure an impartial administration of justice between the
 13             citizens of its own country and those of other countries, and there
 14             is nothing to show either prejudice in the court, or in the system
 15             of laws under which it was sitting, or fraud in procuring the
 16             judgment, or any other special reason why the comity of this
 17             nation should not allow it full effect, the merits of the case should
 18             not, in an action brought in this country upon the judgment, be
 19             tried afresh as on the mere assertion of the party that the
 20             judgment was erroneous in law or in fact.
 21        By his opposition, Mr. Bobulinski claims that he has established grounds for
 22 nonrecognition sufficient to escape summary judgment, contending that: (1) the
 23 Cayman Island judgment was “based on fraud” within the meaning of section
 24
 25   2
           The decisions of sister states and circuits on their enactments of the Uniform
 26 Act  are and common law comity principles persuasive authorities in the
    interpretation of California’s UFCMJRA. Cal. Code Civ Proc. § 1716.
 27 (“In applying and construing this uniform act, consideration shall be given to the
    need to promote uniformity of the law with respect to its subject matter among the
 28 states that enact it”); AO Alfa-Bank v. Yakovlev, supra, 21 Cal.App.5th at 199.
                                              4
                    REPLY TO OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-06759-RGK-JC Document 34 Filed 10/05/20 Page 9 of 20 Page ID #:671



  1 1716(c)(1)(B)—allegedly because the judgment was tainted by false testimony and
  2 premised in China Branding’s “sham liquidation” and “manufactured” inability to
  3 pay its debts; (2) that the judgment is repugnant to public policy under section
  4 1716(c)(1)(C), again because it was purportedly based upon false representations and
  5 because the cost orders “unduly penalize him” for asserting his rights as a creditor in
  6 a liquidation; (3) that the judgment is unenforceable under section 1716(c)(1)(D)
  7 because the Cayman Island proceedings allegedly violated a forum selection clause
  8 in Mr. Bobulinski’s agreement with China Branding; and (4) that the Cayman Island
  9 judgment “violated due process of law” within the meaning of section 1716(c)(1)(G)
 10 because Mr. Bobulinski “was unable to develop a full factual record of the evidence
 11 the Court relied on in its decision and was not able to impeach the underpinnings of
 12 the Cayman Liquidation.”
 13        Mr. Bobulinski’s claims, however, cannot create a triable issue in this case
 14 because none of them amounts to a defense against recognition under the standards
 15 employed by the UFCMJRA. The fraud assertions, even if true, can have no affect
 16 on the recognition question because the supposed misrepresentations Mr. Bobulinski
 17 points to do not qualify as fraud that “deprived the losing party of an adequate
 18 opportunity to prevent its case” as the statute requires. Section 1716(c)(1)(B).
 19 Evidenced by Mr. Bobulinski’s own declaration and the Cayman Island judgment
 20 itself—which sets out a thoroughgoing analysis in lengthy detail of the same
 21 arguments Mr. Bobulinski, his witnesses, his experts, and his counsel presented to
 22 the Cayman court—Mr. Bobulinski indisputably did present his case there, and his
 23 bid to relitigate those matters here, as noted, is impermissible. See also Clay v.
 24 Hilton Worldwide Holdings, Inc., 2020 U.S. Dist. LEXIS 7320, at *19-20 (W.D.
 25 Wash. April 27, 2020) (collateral estoppel bars relitigation of matters adjudicated by
 26 Thai court); Folex Golf Indus. v. China Shipbuilding Indus., 2013 U.S. Dist. LEXIS
 27 67044, at *13-14 (C.D. Cal. May 9, 2013) (collateral estoppel applied to Chinese
 28 judgment). And the opposition’s remaining arguments fail for similar reasons—the
                                             5
                   REPLY TO OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-06759-RGK-JC Document 34 Filed 10/05/20 Page 10 of 20 Page ID #:672



   1 facts asserted do not amount to actual defenses under the UFCMJRA each relies on
   2 assertions and legal conclusions that are either belied by the actual record or
   3 irrelevant to the statute.
   4        Mr. Bobulinski asks that the Court withhold ruling on this motion so that he
   5 can first conduct discovery about the Cayman Island lawsuit he prosecuted, and this,
   6 he says, might enable him to identify facts supportive of these same purported
   7 defenses. But Federal Rule of Civil Procedure 56(d) requires the nonmovant to show
   8 that “for specified reasons, it cannot present facts essential to justify its opposition.”
   9 Again, then, because the “defenses” Mr. Bobulinski asserts cannot prevent
 10 recognition of the Cayman Island judgment under the UFCMJRA, the discovery he
 11 wants cannot be essential to his opposition to the summary judgment motion. The
 12 motion, then, is not premature as Mr. Bobulinski contends. On the contrary, since it
 13 is now clear that Mr. Bobulinski cannot establish a cognizable ground for
 14 nonrecognition, plaintiff is now entitled to summary judgment by operation of law.
 15         For these reasons, and as more fully explained below, summary judgment
 16 should now be granted.
 17 II.     THE OPPOSITION DOES NOT RAISE A GENUINE ISSUE OF FACT
 18         NECESSARY TO DEFEAT SUMMARY JUDGMENT
 19         A.     Mr. Bobulinski’s Allegations Do Not Constitute Fraud Necessary
 20                For Nonrecognition
 21         As the moving papers explain—and as remains undisputed now—the Cayman
 22 Island judgment awards money to the JOLs as compensation to them under Cayman
 23 law for the fees they expended in contesting Mr. Bobulinski’s appeal of the JOLs’
 24 determination regarding the proof of debt he submitted in the liquidation proceeding.
 25 The JOLs allowed his claim with respect to the principal amount of his loan to China
 26 Branding but rejected his claimed status as a secured creditor and his asserted
 27 entitlement to a multiplier. That determination was upheld in Mr. Bobulinski’s
 28 appeal to the Cayman Island Grand Court.
                                               6
                     REPLY TO OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-06759-RGK-JC Document 34 Filed 10/05/20 Page 11 of 20 Page ID #:673



   1        Much of the opposition brief is devoted to castigating the Cayman Island court
   2 for its disagreement with Mr. Bobulinski about the facts and law governing his
   3 claims, and many pages are given over to reiterating the same facts and contentions
   4 he presented and lost in that court. In light of the prohibition against relitigation of
   5 these matters, it is hard to see the relevance of the opposition’s profusion of issues
   6 that Mr. Bobulinski thinks the Cayman Island court got wrong. Nonetheless, with
   7 respect to his instant fraud allegations, he singles out two purported instances,
   8 asserting at page 16 that:
   9               Roseman [i.e., China Branding’s former president who, Mr.
 10                Bobulinski says, lied to him as a means to induce his loans
 11                to China Branding] did not fully inform the Cayman court
 12                of the true nature and effect of CBG’s agreements with
 13                Bobulinski. More importantly, the initiation of the Cayman
 14                Liquidation also appeared to be premised in a sham Event
 15                of Default. Based in part upon its reliance on CBG’s (and
 16                potential [sic] others’) extrinsic fraud as to the triggering
 17                events behind the liquidation, the Cayman court did not
 18                sufficiently consider these issues or allow for meaningful
 19                discovery on them.
 20 Opp’n p. 16. Interspersed throughout his brief, Mr. Bobulinski reiterates these
 21 claims, accusing Mr. Roseman of fraudulently inducing Mr. Bobulinski’s execution
 22 of the note and pledge agreements, that Mr. Roseman gave false testimony in the
 23 Cayman Island litigation about his many promises, and contending that China
 24 Branding’s liquidation was a sham because China Branding wasn’t “really”
 25 bankrupt. See, e.g., p. 5, asserting that “CBG sent out false and/or fraudulent
 26 correspondence to its Noteholders regarding its inability to pay its outstanding debts,
 27 despite the fact that the Promissory Notes signed by Bobulinski and other
 28 Noteholders did not have any debts due.”
                                              7
                    REPLY TO OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-06759-RGK-JC Document 34 Filed 10/05/20 Page 12 of 20 Page ID #:674



   1        These allegations, Mr. Bobulinski says, amount to “extrinsic fraud” and,
   2 likening this case to de Fontbrune v. Wofsy, 409 F.Supp.3d 823 (N.D. Cal. 2019),
   3 argues that they may prevent recognition under the UFCMJRA. But this case is
   4 nothing like de Fontbrune. Though the opposition chooses not to mention it, the
   5 foreign judgment at issue in de Fontbrune arose from a default proceeding in France
   6 conducted in the defendant’s absence—the defendants were not served with the
   7 summons and complaint and were unaware of the hearing—and the fraud consisted
   8 in the plaintiff’s failure to inform the French court that they no longer owned the
   9 copyrights they were suing upon, meaning that they lacked standing to sue under
 10 French law. Id. at 829-30. In opposition to the plaintiff’s summary judgment motion
 11 in their UFCMJRA action that followed, then, the defendants presented evidence that
 12 the plaintiff intentionally misled the French court about its very jurisdiction; and
 13 since the defendants were unavailable to contest the subterfuge, the court found they
 14 demonstrated a genuine issue of fact as to whether the judgment “was obtained by
 15 fraud that deprived the losing party of an adequate opportunity to present its case”
 16 sufficient to defeat summary judgment. Id.; section 1716(c)(1)(B).
 17         In its discussion of the “fraud” basis for nonrecognition, the de Fontbrune
 18 court cited the comments to the Uniform Act, noting that “only extrinsic fraud—that
 19 is ‘conduct of the prevailing party that deprived the losing party of an adequate
 20 opportunity to present its case’—provides a ground for nonrecognition.” de
 21 Fontbrune at 839, citing the Uniform Act Comments, §4 comment 7, noting as an
 22 example of extrinsic fraud a plaintiff’s “‘obtain[ing] a default judgment against the
 23 defendant based on a forged confession of judgment.’” Id. “‘Extrinsic fraud should
 24 be distinguished from intrinsic fraud, such as false testimony of a witness or
 25 admission of a forged document into evidence during the foreign proceeding;’
 26 intrinsic evidence is not a basis for nonrecognition.” Id.; see Los Angeles Airways,
 27 Inc. v Hughes Tool Co., 95 Cal.App.3d 1, 8-9 (1979) (“the test of extrinsic fraud is
 28 fraud that prevented a fair adversary hearing by deliberately keeping a party ignorant
                                              8
                    REPLY TO OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-06759-RGK-JC Document 34 Filed 10/05/20 Page 13 of 20 Page ID #:675



   1 of the action or otherwise fraudulent preventing his claim or defense. Normally, if
   2 the party was award of the proceeding, the fraud is intrinsic, but if the fraud totally
   3 precluded his raising a claim or defense it will be grounds for relief.”) “In order to
   4 be considered extrinsic fraud, the alleged fraud must be such that it prevents a party
   5 from having an opportunity to present his claim or defense in court . . . or deprives a
   6 party of his right to a day in court.” Green v. Ancora-Citronelle Corp., 577 F.2d
   7 1380, 1384 (9th Cir. 1978).
   8        Mr. Bobulinski’s allegations do not help him, of course, because the “fraud”
   9 he describes is plainly of the intrinsic variety and cannot serve as a predicate for
 10 nonrecognition. Far from being deprived of an adequate opportunity to present his
 11 case, it was Mr. Bobulinski himself who brought and prosecuted the Cayman Island
 12 appeal, and the record puts it beyond cavil that he did press a full and vigorous
 13 litigation, complete with cross-examination, counsel, and experts of his choosing.
 14 He indisputably received a full, thoughtful, and attentive hearing on the very same
 15 issues he now attempts to raise here, which the Cayman Island court expressly
 16 considered and rejected. See, for example, among many others, paragraph 167 of the
 17 judgment: “With all due respect to Mr Bobulinski, who is a professional investor
 18 and business person, it is highly improbable that Mr Bobulinski could not have been
 19 aware of the Company’s financial difficulties, given inter alia the Company’s need
 20 to borrow further funds from him. The Court notes that this is a matter of relevance
 21 to Mr Bobulinki’s realism and reliability as a witness rather than to his integrity as
 22 such.” (Kendall Decl., (Cayman Judgment) ¶ 167. See also, e.g., ¶¶ 14, 15, 16, 167,
 23 178, 179, 180, 181, 183, 194, 195, 199, 200.) These findings are binding upon Mr.
 24 Bobulinski here; he plainly had his day in court and he may not second guess those
 25 rulings now.
 26         B.     The Cayman Island Judgment Is Not Repugnant To Public Policy
 27         “California courts have set a high bar for repugnancy under the Uniform Act.
 28 The standard . . . measures not simply whether the foreign judgment or cause of
                                              9
                    REPLY TO OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-06759-RGK-JC Document 34 Filed 10/05/20 Page 14 of 20 Page ID #:676



   1 action is contrary to our public policy, but whether either is ‘so offensive to our
   2 public policy as to be ‘prejudicial to recognized standards of morality and to the
   3 general interests of the citizens.’ [citations].” Ohno v. Yasuma, 723 F.3d 984, 991,
   4 1002 (9th Cir. 2013) (citing Java Oil Ltd. v. Sullivan, 168 Cal. App. 4th 1178, 1189-
   5 92 (2008), Wong v. Tenneco, Inc., 39 Cal.3d 126, 135-36 (1985).) The public policy
   6 exception does not apply unless a foreign-country judgment or law on which it is
   7 based is “so antagonistic to California [or federal] public policy interests as to
   8 preclude the extension of comity.” Ohno, 723 F.3d at 991.
   9        In Justice Cardozo’s memorable formulation, “[w]e are not so provincial as to
 10 say that every solution of a problem is wrong because we deal with it otherwise at
 11 home.” Loucks v. Standard Oil Co., 224 N.Y. 99, 110 [120 N.E. 198] (N.Y. 1918).
 12 Thus, an American court should only “refuse to enforce a foreign right” where to do
 13 so would “violate some fundamental principle of justice, some prevalent conception
 14 of good morals, some deep rooted tradition of the common weal.” Id. at 111.
 15 Recognition, then, may not be denied “unless a foreign country’s judgments are the
 16 result of outrageous departures from our own notions of civilized jurisprudence.”
 17 British Midland Airways Ltd. v. Int’l Travel, Inc., 497 F.2d 869, 871 (9th Cir. 1994).
 18 See, e.g., In re Hashim, 213 F.3d 1169, 1172 (9th Cir. 2000) (reversing bankruptcy
 19 court’s refusal to enforce English court’s award of $10 million in costs against
 20 debtors whose assets had been frozen by Saddam Hussein); Milhoux v. Linder, 902
 21 P.2d 856, 861-862 (Colo. Ct. App. 1995) (recognizing Belgian judgment based upon
 22 30-year statute of limitations); Estate of Bir, 83 Cal.App.2d 256 (1948) (in context
 23 of intestate succession, India’s law permitting polygamy applied under principles of
 24 comity.)
 25         In contrast, true repugnance is found where real world enforcement would
 26 offend our sense of what is just and decent. See Pentz v. Kuppinger, 31 Cal.App.3d
 27 590, 597 (1973) (refusing to recognize Mexican judgment requiring payment of
 28 alimony after remarriage because it was “manifestly contrary to California public
                                             10
                    REPLY TO OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-06759-RGK-JC Document 34 Filed 10/05/20 Page 15 of 20 Page ID #:677



   1 policy”); Overseas Inns S.A.P.A. v. United States, 911 F.2d 1146, 1149 (5th Cir.
   2 1990) (refusing to recognize Luxembourg bankruptcy judgment purporting to
   3 discharge U.S. income tax debt—“inexpugnable public policy that favors payment of
   4 lawfully owed federal income taxes”); Tataragasi v. Tataragasi, 477 S.E.2d 239, 246
   5 (N.C. App. 1996) (“The Turkish court’s order did not discuss the best interests of the
   6 children, but instead talked about . . . the importance of Islam, circumcision and
   7 defendant’s place in society”); Smith v. Superior Court, 41 Cal.App.4th 1014, 1025
   8 (1996) (refusing to enforce Michigan injunction against expert’s testifying about GM
   9 vehicles as it “blatantly and irreconcilably conflicts with our fundamental public
 10 policy against the suppression of evidence.”)
 11         Mr. Bobulinski claims repugnancy here because he “intends to discover and
 12 prove that the Cayman Judgment is based on CBG’s false representations as to the
 13 nature of Bobulinski’s creditor status and the false pretenses upon which the
 14 liquidation was based.” Opp’n p. 17. He also thinks it’s repugnant because the
 15 Cayman Island court disagreed with him about his contractual entitlements under
 16 Cayman law. Id. But these contentions, of course, cannot avail him for the reasons
 17 already explained and even if he could raise them now, they are manifestly
 18 insufficient to establish repugnancy under these standards.
 19         He goes on to claim that public policy is offended by the Cayman Island
 20 judgment’s departure from the traditional American Rule, by which a party
 21 ordinarily bears its own attorney’s fees; he says recognition is precluded because an
 22 attorney fee award constitutes a “fine or other penalty” prohibited by section
 23 1715(b)(2). But as the moving papers indicated, the attorney fee award is not a
 24 penalty under the UFCMJRA. Java Oil, Ltd. v. Sullivan, 168 Cal.App.4th 1178,
 25 1187 (2008). The opposition tries to distinguish Java Oil, claiming that it “allowed
 26 the domestication of a fee award based upon a malicious and/or fraudulent filing,
 27 [while] the awards here punish Bobulinski merely for objecting to a sham liquidation
 28 and asserting his rights as a creditor.” Opp’n, p. 18. But that ignores the point of the
                                             11
                    REPLY TO OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-06759-RGK-JC Document 34 Filed 10/05/20 Page 16 of 20 Page ID #:678



   1 case. Instead, a fee award like this one, compensating the prevailing party for costs
   2 expended defending the lawsuit, is not “penal within the rules of private international
   3 law. A statute penal in that sense is one that awards a penalty to the state, or to a
   4 public officer in its behalf, or to a member of the public, suing in the interest of the
   5 whole community to redress a public wrong. . . . The purpose must be, not
   6 reparation to one aggrieved, but vindication of the public justice . . .’ [Citations.]”
   7 Java Oil, at 1187. Mr. Bobulinski complains the fees “punished” him for his
   8 supposed pursuit of his rights, but like the defendant in Java Oil, he “was not being
   9 punished for an offense against the public but instead was ordered to compensate
 10 respondents for the fees they incurred in defending a lawsuit.” Id. at 1188. “No
 11 mandatory fine, sanction, or multiplier was imposed. Thus, although Sullivan views
 12 the attorney fee award as a penalty for groundless litigation, it was not a penalty
 13 within the meaning of the UFMJRA.” Id. at 188-89. And though the English Rule is
 14 not the American Rule, its recognition is not contrary to public policy. “That there is
 15 a difference in the law of the two countries does not show that the British law applied
 16 is repugnant to public policy.” Id. at 1192.
 17         C.     The Cayman Islands Proceeding Was Not Contrary to Any
 18                Agreement
 19         Mr. Bobulinski’s contention here, based upon the forum selection clause in his
 20 agreement with China Branding, does not appear to be serious. The judgment at
 21 issue here, of course, arose from the suit Mr. Bobulinski initiated himself against the
 22 JOLs with respect to liquidation proceedings in the Cayman Islands; the forum
 23 selection provision in his agreement with China Branding was not implicated.
 24         D.     There Was No Due Process Violation
 25         Mr. Bobulinski finally contends the Cayan Islands Judgment violated his due
 26 process rights but the reasons he gives are little more than a reiteration of his “fraud”
 27 claims and they thus fail for the same reasons. He adds that he “was unable to
 28 develop a full factual record of the evidence the Court relied on in its decision
                                             12
                    REPLY TO OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-06759-RGK-JC Document 34 Filed 10/05/20 Page 17 of 20 Page ID #:679



   1 (Opp’n, p. 20), and complains in his declaration that he “attempted to conduce
   2 discovery typical to that available to litigants in U.S. Courts” but was denied that
   3 opportunity. Bobulinski Decl., ¶17. But these claims, even if it were true, could not
   4 amount to a due process violation under the UFCMJRA. Nonrecognition on due
   5 process grounds is “reserved for challenges as to the integrity or fundamental
   6 fairness with regard to the particular proceeding leading to the foreign county
   7 judgment.” See, e.g., Bank Melli Iran v. Pahlavi, 58 F.3d 1406, 1413 (9th Cir. 1995)
   8 (evidence established that defendant “could not expect fair treatment from the courts
   9 of Iran, could not personally appear before those courts, could not obtain proper
 10 representation, and not obtain local witnesses.) These are the sorts of deprivations
 11 the UFCMJRA when it speaks of due process violations.
 12         But “[f]oreign courts are not required to adopt ‘every jot and title of American
 13 due process.’ [Citation.]” AO Alfa-Bank v. Yakovlev, supra, 21 Cal.App.5th 189,
 14 215. Foreign nations “[are] not bound by our notions of due process and we do not
 15 insist on the additional niceties of domestic jurisprudence in deciding whether to
 16 enforce a [foreign] judgment.” Id. at 215-16. (recognizing Russian judgment under
 17 the UFCMJRA.) Mr. Bobulinski’s claimed inability, then, to conduct the American
 18 style discovery he says he wanted, then, is plainly a far cry from a cognizable due
 19 process violation. On the contrary, “‘[t]he right to pretrial discovery is not a part of
 20 the U.S. concept of due process, let alone of international due process.’ [Citation.]”
 21 Midbrook Flowerbulbs Holland B.V. v. Holland Am. Bulb Farms, Inc., 874 F.3d 604,
 22 617 (affirming summary judgment in UFCMJRA action on Dutch judgment
 23 notwithstanding the defendant’s claim of a due process violation in its inability to
 24 conduct full discovery in Holland.)
 25         E.     Summary Judgment Is Not Premature
 26         A continuance or denial of summary judgment would not be appropriate here
 27 because Mr. Bobulinski has not pointed to facts he hopes to find that would be
 28 “essential to justify [his] opposition.” Rule 56(d). In his 20-page opposition to
                                             13
                    REPLY TO OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-06759-RGK-JC Document 34 Filed 10/05/20 Page 18 of 20 Page ID #:680



   1 plaintiff’s motion, Mr. Bobulinski alleged a wide variety of grounds that he says
   2 would permit nonrecognition under the UGCMJRA; but as demonstrated, those
   3 grounds cannot entail nonrecognition as a matter of law, meaning that even if he
   4 could discover further facts supportive of his contentions, they could not help him.
   5 Mr. Bobulinski was, after all, intimately familiar with the Cayman Island litigation
   6 he prosecuted; if he really had been denied due process or suffered other deprivations
   7 sufficient to enable him to establish a basis for nonrecognition, glaring examples
   8 should be readily identifiable by him.
   9        To prevail on a request for additional discovery under Rule 56(d), a party must
 10 show that “(1) it has set forth in affidavit form the specific facts it hopes to elicit
 11 from further discovery; (2) the facts sought exist; and (3) the sought-after facts are
 12 essential to oppose summary judgment.” Family Home & Fin. Ctr., Inc. v. Fed
 13 Home Loan Mortg. Corp., 525 F.3d 822, 827 (9th Cir. 2008). The request is
 14 properly denied if the information appears to be either only “generically relevant”
 15 (Id.) or that its basis is speculation. In re Deep Vein Thrombosis, 356 F.Supp.2d
 16 1055, 1065 (N.D. Cal. 2005). The requesting party must point to specific
 17 information that would actually defeat summary judgment. United States ex rel.
 18 Afflatooni v. Kitsap Physicians Serv., 314 F.3d 995, 1000 (9th Cir. 2002). A
 19 continuance is inappropriate if the information sought is already available to the
 20 moving party. FTC v. J.K. Publs., Inc., 99 F.Supp.2d 1176, 1199-1200 (C.D. Cal.
 21 2000) (continuance should not be granted to litigant who has personal knowledge of
 22 facts about which she seeks discovery.)
 23         The court’s concluding remarks in Midbrook Flowerbulbs, supra, 874 F.3d at
 24 618, 620, rejecting the defendant’s bid to conduct discovery into the same topics it
 25 wanted to discover in the Dutch proceedings are particularly apt here: “this discovery
 26 would not ‘preclude summary judgment,’ because it had no bearing on whether the
 27 proceedings in the Dutch courts were ‘compatible with the requirements of due
 28 process of law’ under [Washington’s UFCMJRA]. Rather, Holland America sought
                                             14
                    REPLY TO OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-06759-RGK-JC Document 34 Filed 10/05/20 Page 19 of 20 Page ID #:681



   1 this discovery because it would ‘conclusively determine whether Midbook was in
   2 fact entitled to any judgment whatsoever in the Dutch proceedings.’ Because this
   3 fact was not relevant—let alone ‘essential’—to the issues raised by Midbook’s
   4 motion for summary judgment, the district court did not abuse its discretion in
   5 denying Holland America’s request for additional discovery.” The discovery Mr.
   6 Bobulinski likewise cannot be relevant, and his request should be likewise denied.
   7 III.   CONCLUSION
   8        Since there is accordingly no genuine issue of fact suitable for trial in this
   9 case, and because plaintiff is entitled to judgment as a matter of law, summary
 10 judgment should now be granted.
 11         Respectfully submitted.
 12
       DATED: October 5, 2020                 LAW OFFICES OF ROBERT W. COHEN
 13                                           A Professional Corporation
 14
                                              By /s/ Robert W. Cohen
 15                                             Robert W. Cohen
                                                Mariko Taenaka
 16                                             Attorneys for Plaintiff
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                             15
                    REPLY TO OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-06759-RGK-JC Document 34 Filed 10/05/20 Page 20 of 20 Page ID #:682



   1
   2                           CERTIFICATE OF SERVICE
   3        I hereby certify that on October 5, 2020 a copy of the foregoing document was
   4 filed electronically via the Court’s CM/ECF system. Pursuant to Local Rule 5-3.2.1
   5 notice of filing will be served on all parties by operation of the Court’s CM/ECF
   6 system, and parties may access this filing through the Court’s CM/ECF system.
   7
   8                                                    /s/ Mariko Taenaka
   9                                                       Mariko Taenaka
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                            16
                   REPLY TO OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
